Citation Nr: 0837558	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for back disability, to 
include spina bifida.

2.  Entitlement to service connection for right foot 
disability.

3.  Entitlement to an increased rating for lichen simplex, 
genital area, currently rated as 0 percent disabling.

4.  Entitlement to an increased rating for postoperative 
fibroadenoma, left breast, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on her January 2008 substantive Appeal 
(VA Form 9) that she wished to present testimony to the 
Board.  In a September 2008 correspondence, she reiterated 
her intent to testify before the Board by way of a 
videoconference hearing.  Under the circumstances, the 
veteran must be afforded an opportunity to present testimony 
at a Board hearing as requested.   

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the veteran for a 
videoconference Board hearing.  After the 
hearing is  conducted, or in the event 
the veteran withdraws her hearing request 
or fails to report for the hearing, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


